Citation Nr: 0948025	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  04-04 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbosacral strain disability.

2. Entitlement to service connection for a right hip 
disability, to include as secondary to a lumbosacral strain 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1965 to 
February 1966.

This matter was last before the Board of Veterans' Appeals 
(Board) in December 2007, after prior remand in February 2007 
and on appeal of an August 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in Waco, Texas.  Upon its last review, the Board 
remanded the first claim noted above, whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a lumbosacral strain 
disability, for corrective Veterans Claims Assistance Act 
(VCAA) notice to comply with the Court of Appeals for 
Veterans' Claims (Court) decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  


FINDINGS OF FACT

1.  The Veteran did not file a notice of disagreement as to 
the May 1998 rating decision, of which he was notified in 
June 1998, advising him that his application to reopen a 
claim of service connection for a low back disorder was 
denied. 

2.  Evidence submitted since the May 1998 rating decision is 
either cumulative or redundant of other evidence of record as 
to a lumbosacral strain disability and does not raise a 
reasonable possibility of substantiating the claim.  

3.  The Veteran is not shown to have a right hip disability 
as the result of service.


CONCLUSIONS OF LAW

1.  The May 1998 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002 and Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 
(2009).  

2.  As new and material evidence has not been received since 
the May 1998 rating decision, the claim is not reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009). 

3.  The criteria for establishing entitlement to service 
connection for a right hip disability are not met. 38 
U.S.C.A. § 101, 1110, 1131, 5103, 5103A, 5701 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The claimant must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Notice as to how 
VA assigns disability ratings and effective dates was 
provided in letters dated March 2007, March 2008, and 
December 2008.

The Board remanded this case in December 2007 for the 
provision of additional notice, specific to claims to reopen 
and to aggravation claims, to the Veteran.  Specific to 
requests to reopen, the claimant must be notified of both the 
reopening criteria and the criteria for establishing the 
underlying claim. See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The VCAA duty to notify was satisfied by way of 
letters sent to the appellant in March and December 2008 that 
informed him of what evidence was required to reopen his 
prior claim, what evidence was required to substantiate his 
claim, and of his and VA's respective duties for obtaining 
evidence.  These letters also provided notice of the elements 
require to substantiate a claim for entitlement to service 
connection on direct, secondary, and aggravational bases.

Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, VA's notice requirements may, nonetheless, 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant. Id. 

Although the 2008 letters were not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the Veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case in a 
supplemental statement of the case (SSOC) issued in August 
2009.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or a 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

Thus, the Board finds that all actions and development 
directed in earlier remands have been completed in full.  
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The case 
has been returned to the Board for appellate review.  After 
having carefully reviewed the record on appeal, the Board has 
determined that the notice requirements of VCAA have been 
satisfied with respect to the service connection issue 
decided herein.  

VA also has a duty to assist the appellant in the development 
of his claim.  This duty includes assisting the appellant in 
the procurement of service personnel records. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Board finds that VA has 
complied with the duty to assist by aiding the Veteran in 
obtaining evidence.  It appears that all known and available 
records relevant to the issue on appeal have been obtained 
and are associated with his claims file.  Significantly, the 
appellant has not identified any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  VCAA also requires VA to provide a 
medical examination when such an examination is necessary to 
make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159 (2008).  Although this duty is not triggered 
until a claim has been reopened, the Board notes that the 
Veteran received VA examinations in September 1998, January 
1999, and May 2003. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).






New and Material Evidence

The Veteran seeks to reopen his claim of service connection 
for a low back disorder, last denied in a rating decision 
dated May 1998 and of which he was advised of in June 1998.  
Having carefully considered the evidence of record in light 
of the applicable law, the Board finds that new and material 
evidence has not been submitted to reopen the claim.  

The Veteran filed for service connection for a back 
disability in April 1966.  The RO denied this claim in a May 
1966 rating decision.  The Veteran subsequently appealed and 
the Board, in a decision dated July 1967, denied entitlement 
to service connection on the bases that any in-service back 
strain did not leave disabling residuals, current back pain 
was related to a congenital defect for which service 
connection could not be granted, and any in-service strain 
did not aggravate the congenital defect.  

In November 1997, the Veteran filed a claim to reopen his 
claim for service connection for a back disability, but the 
RO denied this claim in an unappealed May 1998 decision.  The 
Veteran did not file a notice of appeal or a notice of 
disagreement as to the May 1998 rating decision and that 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  In general, a final decision cannot be reopened 
unless new and material evidence is presented.  Pursuant to 
38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim 
when "new and material" evidence is presented or secured with 
respect to that claim.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).

When an RO determines that new and material evidence has not 
been presented sufficient to reopen a claim (as the RO 
determined in May 1998 and August 2003), such determination 
is not binding on the Board; regardless of any prior RO 
decision, the Board must decide whether evidence has been 
received that is both new and material before reopening the 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998);  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

In determining whether evidence is new and material, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992). 

The evidence on file at the time of the May 1998 rating 
decision consisted of: the Veteran's July 1965 enlistment and 
February 1966 discharge examinations which were negative for 
any mention of back pain or a back disorder; service 
treatment records; service treatment records showing 
treatment in December 1965 for complaints of back pain; the 
Veteran's description of the alleged in-service injury; VA 
and private treatment records; private medical opinions dated 
July and September 1966 (neither of which relate the 
Veteran's reported symptoms to service); and VA examinations 
dated January 1968, February 1968, and July 1968 (none of 
which related his symptoms to service).  

Prior to the May 1998 rating decision, the Veteran's VA 
treatment records reflect treatment and examinations for 
"lower back pain" and show varying diagnoses for his 
complaints.  In April 1966 the Veteran reported to a VA 
hospital for treatment of back pain that he indicated he had 
experienced since service.  The treating physician noted that 
his x-rays were "essentially negative" and discharged him.  
In July 1966, the Veteran was diagnosed with slight rotatory 
scoliosis at fifth lumbar and first sacral vertebrae and with 
abnormality at the sacroiliacs.  In September 1966, another 
private physician diagnosed the Veteran with a congenital 
deformity of the lumbosacral spine.  The deformity was 
described as bilateral sacralization of the fifth lumbar 
vertebra and narrowing of the lumbar-sacral joint space.  In 
February 1968 he was again diagnosed as having scoliosis, but 
in July 1968 a physician noted his spine was normal and 
diagnosed sacralization only.  

Additional evidence received since May 1998 consists of: VA 
examinations dated September 1998, January 1999, and May 
2003; and VA treatment records.

Treatment records dated after the May 1998 rating decision 
are duplicative of  earlier evidence.  In September 1998, 
sacralization and degenerative changes were again observed at 
the fifth lumbar vertebra, but no other abnormalities were 
noted; the physician diagnosed sclerosis of the facet joints 
at fifth lumbar and first sacral vertebrae.  

In January 1999, a VA examiner noted that the Veteran's back 
showed bony fusion of the fifth lumbar and first sacral 
vertebrae and noted minimal hypertrophic degenerative 
changes.  While the examiner, noting the Veteran's claim that 
he was injured during service, described his low back area as 
"status post injury," but observed that his physical 
evaluation was unremarkable.  A May 2003 VA examiner also 
noted degenerative changes and observed disc space narrowing 
at the third, fourth, and fifth lumbar, and first sacral, 
vertebrae.  The examiner stated that the deformity was 
possibly congenital in origin.

All three of the examinations occurring after the May 1998 
rating decision reflect degenerative changes in the Veteran's 
low back and are thus cumulative of prior evidence.  The two, 
January 1999 and May 2003, opinions from VA health care 
providers discussing the possible origin of the Veteran's low 
back pain are new, but they are not material and do not raise 
a reasonable possibility of substantiating the Veteran's 
claim.  The January 1999 opinion reflects an unremarkable 
physical examination and the May 2003 opinion notes that any 
relationship of the current low back condition to an injury 
is uncertain.  Neither opinion provides a nexus statement 
relating the Veteran's condition to his service, which was 
the basis on which the Board denied entitlement to service 
connection in 1967.  As such, neither opinion raises a 
reasonable possibility of substantiating the underlying claim 
since statements from doctors which are inconclusive as to 
the origin of a disease cannot be employed as suggestive of a 
linkage between the current disorder and the claimed incident 
of military service.  Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993). 

The Board notes, as it did in the December 2007 remand, that 
the VA General Counsel issued a 1990 opinion holding that 
hereditary diseases, by their nature, pre-exist military 
service, but can be granted service connection if they 
manifest in service since that manifestation would constitute 
aggravation of the condition.  However, congenital or 
developmental defects (such as the Veteran's low back 
condition as diagnosed in September 1966), as opposed to 
diseases, could not be service-connected because they are not 
diseases or injuries under the law, but if superimposed 
injury or disease occurred, the resultant disability might be 
service-connected.  VAOPGCPREC 82-90 (July 18, 1990); Monroe 
v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 
8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 
1990); and VAOPGCPREC 11-99 (Sept. 2, 1999).  In determining 
whether any new and material evidence has been submitted, the 
Board also observes that the Veteran has not provided any new 
and material evidence showing that any congenital back 
condition was aggravated or worsened by service. 

Generally, veterans are presumed to have entered service in 
sound health condition.  See 38 U.S.C.A. § 1110 (West 2002).  
However, the presumption of soundness does not apply as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment or was aggravated by 
such service.  38 C.F.R. § 3.304(b) (2009).  Although no back 
condition is noted on the Veteran's enlistment examination, 
he has stated that he initially was turned away from 
enlisting due to having a "twisted spine" and two 
physicians (September 1966 and May 2003) have identified his 
low back condition as being congenital in nature.  Regardless 
of evidence that the Veteran may have a congenital back 
condition, that was present at the time he entered service, 
the September 1966 diagnosis was part of the record prior to 
the May 1998 rating decision and it is therefore not "new;" 
and there has been no medical evidence added to the claims 
file that suggests any such condition was aggravated by his 
service.  

Accordingly, as new and material evidence has not been 
received, the Veteran's prior claim for entitlement to 
service connection for a back disorder is not reopened.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).

Service Connection for a Right Hip Disability

The Veteran has claimed entitlement for a right hip 
disability on a secondary basis to a low back condition.  The 
Board also has examined the claims file for the elements of 
entitlement to service connection for a right hip disability 
on a direct basis.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim.

While the Veteran clearly has received treatment for hip 
pain, there is no current diagnosis of a right hip disability 
that can be directly linked to his period of active service.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12  Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an 
alternative method of establishing the second and third 
Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran is not diagnosed as having a right hip 
disability.  Although there are treatment records pertaining 
to right hip pain, a VA May 2003 medical examination 
indicates that the Veteran's pain is attributable to his 
sciatic nerve rather than any abnormalities within the hip 
joints.  Significantly, the Veteran's service treatment 
records are silent for any mention of right hip pain or 
injury.  Such as evidence is of record, the first complaint 
of hip pain to appear in the record is on a June 1967 record 
of treatment from a VA hospital.  The treatment note 
indicates that the Veteran was seen for complaints of low 
back pain that he described as radiating to his hips.

The Veteran received a VA examinations in February 1968, 
which revealed that his right leg was approximately one 
quarter to one half inch shorter than his left, but did not 
show any hip abnormality.  A July 1968 VA examiner 
specifically noted that his hips were normal.  September 1998 
and January 1999 VA examinations do not reflect complaints, 
or diagnoses, of any hip condition.  A June 2001 treatment 
note reflects that the Veteran complained of right knee pain, 
but nothing in his hips.  The May 2003 VA examiner diagnosed 
sciatic nerve pain, but not any hip abnormality.

In addition to the lack of medical evidence of a current hip 
disability, there is no probative evidence indicating that 
any current hip symptoms are due to an event or incident of 
his active service since the record does not reflect any 
documented and verified injury to the right hip.  

The Veteran has alleged that his hip and back were injured 
during service when, during a "high-lining" exercise, a 
large wave swept him on to the deck, on his right side, and 
three (3) other men in the exercise landed on top of him.  
However, the Board notes that this incident has not been 
verified by service records or supportive third party lay 
statements.  Moreover, was such an incident verified, lay 
persons such as the Veteran are not competent to opine as to 
medical etiology or render medical opinions.  Barr v. 
Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a) (2009).  

Mere speculation as to etiology can not provide a basis for a 
grant of service connection.  38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the service connected claims 
denied above, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

As new and material evidence has not been received, reopening 
of the claim for service connection for a back disability is 
denied.

Entitlement to service connection for a right hip disability 
is denied.




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


